      Case 2:18-cv-02340-CM-KGS Document 18 Filed 10/30/18 Page 1 of 11




                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF KANSAS

JULIE A. SMITH,                                     )
                                                    )
       Plaintiff/Counterclaim Defendant,            )
                                                    )
v.                                                  )      Case No. 18-2340-CM
                                                    )
KANSAS PUBLIC EMPLOYEES                             )
RETIREMENT SYSTEM,                                  )
                                                    )
       Defendant/Counterclaim Plaintiff             )


                                   SCHEDULING ORDER

       On October 29, 2018, in accordance with Fed. R. Civ. P. 16, the undersigned U.S.

Magistrate Judge, K. Gary Sebelius, conducted a scheduling conference in this case with the

parties.1 Plaintiff appeared through counsel, Sarah C. Liesen and Alexander Edelman. Defendant

appeared through counsel, Tammy M. Somogye.

       After consultation with the parties, the court enters this scheduling order, summarized in

the table that follows:




       1
        As used in this scheduling order, the term “plaintiff” includes plaintiffs as well as
counterclaimants, cross-claimants, third-party plaintiffs, intervenors, and any other parties who
assert affirmative claims for relief. The term “defendant” includes defendants as well as
counterclaim defendants, cross-claim defendants, third-party defendants, and any other parties
who are defending against affirmative claims for relief.

                                               1
Case 2:18-cv-02340-CM-KGS Document 18 Filed 10/30/18 Page 2 of 11




                SUMMARY OF DEADLINES AND SETTINGS

                          Event                              Deadline/Setting

  Plaintiff=s settlement proposal                         November 9, 2018

  Defendant=s settlement counter-proposal                 November 23, 2018

  Jointly filed mediation notice, or confidential         December 7, 2018
  settlement reports to magistrate judge
  Mediation completed                                     February 28, 2019

  Supplementation of initial disclosures                  March 21, 2019

  All discovery completed                                 April 30, 2019

  Experts disclosed by plaintiff                          January 9, 2019

  Experts disclosed by defendant                          January 23, 2019

  Rebuttal experts disclosed                              February 21, 2019

  Physical and mental examinations                        January 16, 2019

  Jointly proposed protective order submitted to court    See ECF No. 14.

  Motion and brief in support of proposed protective
  order (only if parties disagree about need for and/or   N/A
  scope of order)
  Motions to dismiss                                      November 12, 2018

  Motions to amend                                        December 11, 2018

  All other potentially dispositive motions (e.g.,
  summary judgment) and motions challenging               June 14, 2019
  admissibility of expert testimony
  Comparative fault identification                        N/A

  Proposed pretrial order due                             May 22, 2019
                                                          May 29, 2019, at 10:00
  Pretrial conference
                                                          a.m.
                                                          February 3, 2020, at
  Trial
                                                          9:00 a.m.




                                           2
      Case 2:18-cv-02340-CM-KGS Document 18 Filed 10/30/18 Page 3 of 11




1.     Alternative Dispute Resolution (ADR).

       After discussing ADR during the scheduling conference, the court has determined that

settlement of this case potentially would be enhanced by use of early mediation. Toward that end,

plaintiff must submit a good-faith settlement proposal to defendant by November 9, 2018.

Defendant must make a good-faith counter-proposal by November 23, 2018. By December 7,

2018, unless the parties have jointly filed a notice stating the full name, mailing address, and

telephone number of the person whom they have selected to serve as mediator, along with the

firmly scheduled date, time, and place of mediation, each party must submit a confidential

settlement report by e-mail to the undersigned U.S. Magistrate Judge (but not the presiding U.S.

District Judge). These reports must briefly set forth the parties’ settlement efforts to date, current

evaluations of the case, views concerning future settlement negotiations, the overall prospects for

settlement, and a specific recommendation regarding mediation or any other ADR method. If the

parties cannot agree on a mediator and any party wishes the court to consider a particular mediator

or other ADR neutral, then up to three nominations may be provided in the confidential settlement

reports; such nominations must include a statement of the nominee’s qualifications and billing

rates, and confirmation that the nominee already has pre-cleared all ethical and scheduling

conflicts. These reports must not be filed with the Clerk’s Office. Absent further order of the

court, mediation must be held no later than February 28, 2019. An ADR report must be filed by

defense counsel within 14 days of any scheduled ADR process, using the form located on the

court’s website:

                             http://www.ksd.uscourts.gov/adr-report/



                                                  3
      Case 2:18-cv-02340-CM-KGS Document 18 Filed 10/30/18 Page 4 of 11




2.     Discovery.

       a.      The parties already have served their initial disclosures with regard to witnesses,

exhibits, damage computations, and any applicable insurance coverage, as required by Fed. R. Civ.

P. 26(a)(1). In order to facilitate settlement negotiations and to avoid unnecessary expense, the

parties have agreed that, without any need for formal requests for production, copies of the various

documents described in the parties’ respective Rule 26(a)(1) disclosures shall be exchanged by

November 1, 2018. Supplementations of those disclosures under Fed. R. Civ. P. 26(e) must be

served at such times and under such circumstances as required by that rule. In addition, such

supplemental disclosures must be served by March 21, 2019, 40 days before the deadline for

completion of all discovery. The supplemental disclosures served 40 days before the deadline for

completion of all discovery must identify all witnesses and exhibits that probably or even might

be used at trial. The opposing party and counsel should be placed in a realistic position to make

judgments about whether to take a particular deposition or pursue follow-up “written” discovery

before the time allowed for discovery expires. Should anything be included in the final disclosures

under Fed. R. Civ. P. 26(a)(3) that has not previously appeared in the initial Rule 26(a)(1)

disclosures or a timely Rule 26(e) supplement thereto, the witness or exhibit probably will be

excluded from offering any testimony under Fed. R. Civ. P. 37(c)(1).

       b.      All discovery must be commenced or served in time to be completed by April 30,

2019. Under recent amendments to the Federal Rules of Civil Procedure, the court respectfully

reminds the parties and counsel that they are entitled to obtain pretrial discovery regarding any

nonprivileged matter provided it’s (a) relevant to a party’s claim or defense, AND (b) proportional

to the needs of the case. Under Fed. R. Civ. P. 26(b)(1), whether any particular discovery request

is proportional is to be determined by considering, to the extent they apply, the following six



                                                 4
      Case 2:18-cv-02340-CM-KGS Document 18 Filed 10/30/18 Page 5 of 11




factors: (1) the importance of the issues at stake in the action, (2) the amount in controversy, (3)

the parties’ relative access to relevant information, (4) the parties’ resources, (5) the importance of

the discovery in resolving the issues, and (6) whether the burden or expense of the proposed

discovery outweighs its likely benefit.

       c.      If expert testimony is used in this case, disclosures required by Fed. R. Civ. P.

26(a)(2), including reports from retained experts, must be served by plaintiff by January 9, 2019,

and by defendant by January 23, 2019; disclosures and reports by any rebuttal experts must be

served by February 21, 2019. The parties must serve any objections to such disclosures (other

than objections pursuant to Fed. R. Evid. 702-705, Daubert v. Merrell Dow Pharmaceuticals, Inc.,

509 U.S. 579 (1993), Kumho Tire Co. v. Carmichael, 526 U.S. 137 (1999), or similar case law),

within 14 days after service of the disclosures. These objections should be confined to technical

objections related to the sufficiency of the written expert disclosures (e.g., whether all of the

information required by Rule 26(a)(2)(B) has been provided) and need not extend to the

admissibility of the expert’s proposed testimony. If such technical objections are served, counsel

must confer or make a reasonable effort to confer consistent with D. Kan. Rule 37.2 before filing

any motion based on those objections.

       d.      The parties disagree that physical or mental examinations pursuant Fed. R. Civ. P.

35 are appropriate in this case. In any event, the parties must complete all physical or mental

examinations under Fed. R. Civ. P. 35 by January 16, 2019. If the parties disagree about the need

for or the scope of such an examination, a formal motion must be filed sufficiently in advance of

this deadline in order to allow the motion to be fully briefed by the parties, the motion to be decided

by the court, and for the examination to be conducted, all before the deadline expires.




                                                  5
      Case 2:18-cv-02340-CM-KGS Document 18 Filed 10/30/18 Page 6 of 11




       e.       The court considered the following discovery problems raised by one or more of

the parties: KPERS contends there should not be any discovery regarding any alleged punitive

damages and other damages sought that are clearly prohibited by applicable law. See Brown v.

Unified School District 500, 338 F. Supp. 2d 1229 (D. Kan. 2004)(holding punitive damages are

not available against a government entity); Goico v. Boeing Co., 347 F. Supp. 2d 986, 990 (D.

Kan. 2004) (holding lost benefits and compensatory damages are not allowable under the ADEA);

Crumpley v. Assoc. Wholesale Grocers, 2018 U.S. Dist. Lexis 6852 (D. Kan. 2018) (holding that

the only remedy available for an ADA retaliation claim is equitable in nature); Williamson v.

Deluxe Fin. Servs., 2005 U.S. Dist. LEXIS 15293 (D. Kan. 2005) (holding compensatory damages

are not available under the FMLA). Plaintiff is contemplating amending her complaint to address

these issues.

        f.       Consistent with the parties’ agreements as set forth in their planning conference

report, electronically stored information (ESI) in this case will be handled as follows:

       The parties intend to produce electronically stored information in hard copy or
       static form (e.g., .pdf or .tif images), thereby allowing documents produced to be
       indexed and individually marked through “Bates” stamping.
       If e-mail information is requested, the parties will attempt to agree on an e-mail
       search protocol appropriate for the request(s) at issue. If deleted information is
       requested, the parties will attempt to agree on a third party to restore the deleted
       information, and how the cost of the restoration and production will be handled.
       Any party desiring embedded data or metadata must specifically request such data.
       The parties do not anticipate needing backup or archival data; however, if such data
       exists and is requested, the parties will confer regarding whether production is
       appropriate and, if so, who will bear the cost.

        g.       Consistent with the parties’ agreements as set forth in their planning conference

report, claims of privilege or of protection as trial-preparation material asserted after production

will be handled as follows:

       The parties agree that if privileged information is inadvertently disclosed during
       discovery, regardless of the form, the recipient of the privileged information will,

                                                 6
      Case 2:18-cv-02340-CM-KGS Document 18 Filed 10/30/18 Page 7 of 11




       on request of the producing party, return the information to the producing party and
       destroy all copies of the privileged information. If the claim of privilege is disputed,
       the receiving party agrees to refrain from further examination or use of the
       potentially privileged information until the dispute is resolved.


         h.   To encourage cooperation, efficiency, and economy in discovery, and also to limit

discovery disputes, the court adopts as its order the following procedures agreed to by parties and

counsel in this case:

       The parties will attempt to work through all discovery disputes via telephone prior
       to contacting the judge and/or filing discovery motions. If unsuccessful, the parties
       agree to submit discovery disputes to the magistrate through a phone call prior to
       filing a motion to determine if the discovery dispute can be resolved without full
       briefing on the dispute. Depositions will be scheduled by agreement of counsel.
       Papers may be served via e-mail to opposing counsel. The parties also agree that
       documents will be produced on a rolling basis and exhibits will be numbered
       sequentially.

        i.       No party may serve more than 25 interrogatories, including all discrete subparts,

on any other party.

         j.         No more than 8 depositions may be taken by plaintiff, and no more than 8

depositions may be taken by defendant. Each deposition must be limited to 7 hours. All depositions

must be governed by the written guidelines that are available on the court’s website:

                        http://www.ksd.uscourts.gov/deposition-guidelines/

       k.     Discovery in this case will be governed by a protective order. The parties have

submitted a proposed protective order, and the court has approved it. See ECF No. 14.

        l.    The parties do consent to electronic service of disclosures and discovery requests and

responses. See Fed. R. Civ. P. 5(b) and D. Kan. Rules 5.4.2 and 26.3.

       m.       The expense and delay often associated with civil litigation can be dramatically

reduced if the parties and counsel conduct discovery in the “just, speedy, and inexpensive” manner

mandated by Fed. R. Civ. P. 1. Accordingly, the parties are respectfully reminded that this court

                                                  7
      Case 2:18-cv-02340-CM-KGS Document 18 Filed 10/30/18 Page 8 of 11




plans to strictly enforce the certification requirements of Fed. R. Civ. P. 26(g). Among other

things, Rule 26(g)(1) provides that, by signing a discovery request, response, or objection, it’s

certified as (i) consistent with the applicable rules and warranted by existing law or by a

nonfrivolous argument for extending, modifying, or reversing existing law, or for establishing new

law; (ii) not interposed for any improper purpose, such as to harass, cause unnecessary delay, or

needlessly increase the cost of litigation; and (iii) neither unreasonable nor unduly burdensome or

expensive, considering the needs of the case, prior discovery in the case, the amount in

controversy, and the importance of the issues at stake in the action. If a certification violates these

restrictions without substantial justification, under Rule 26(g)(3), the court must impose an

appropriate sanction on the responsible attorney or party, or both; the sanction may include an

order to pay the reasonable expenses, including attorney fees, caused by the violation. Therefore,

before the parties and counsel serve any discovery requests, responses, or objections in this case,

lest they incur sanctions later, the court strongly suggests that they carefully review the excellent

discussion of Rule 26(g) found in Mancia v. Mayflower Textile Servs. Co., 253 F.R.D. 354 (D.

Md. 2008).

3.     Motions.

       a.      Plaintiff has filed a motion to dismiss the defendant’s counterclaim, which is

pending. Provided that such defenses have been timely preserved, any motions to dismiss asserting

lack of personal jurisdiction, improper venue, insufficient process or service of process, failure to

state a claim upon which relief can be granted, or the propriety of the parties, must be filed by

November 12, 2018.

       b.      Any motion for leave to join additional parties or to otherwise amend the pleadings

must be filed by December 11, 2018.



                                                  8
      Case 2:18-cv-02340-CM-KGS Document 18 Filed 10/30/18 Page 9 of 11




       c.      All other potentially dispositive motions (e.g., motions for summary judgment),

must be filed by June 14, 2019. The court plans to decide dispositive motions, to the extent they

are timely filed and briefed without any extensions, approximately 60 days before trial.

       d.      Compliance with Fed. R. Civ. P. 56 and D. Kan. Rule 56.1 is mandatory, i.e.,

summary-judgment briefs that fail to comply with these rules may be rejected, resulting in

summary denial of a motion or consideration of a properly supported motion as uncontested.

Further, the court strongly encourages the parties to explore submission of motions on stipulated

facts and agreement resolving legal issues that are not subject to a good faith dispute. The parties

should follow the summary-judgment guidelines available on the court’s website:

http://www.ksd.uscourts.gov/summary-judgment/

       e.     All motions to exclude testimony of expert witnesses pursuant to Fed. R. Evid. 702-

705, Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993), Kumho Tire Co. v.

Carmichael, 526 U.S. 137 (1999), or similar case law, must be filed by June 14, 2019.

       f.    If issues remain unresolved after the parties have complied with the “meet and confer”

requirements applicable to discovery-related motions under Fed. R. Civ. P. 37(a)(1) and D. Kan.

Rule 37.2, the parties and counsel are strongly encouraged to consider arranging a telephone

conference with the undersigned magistrate judge before filing such a motion. But such a

conference is not mandatory.

       g.   Any motion to compel discovery in compliance with D. Kan. Rules 7.1 and 37.2 must

be filed and served within 30 days of the default or service of the response, answer, or objection

that is the subject of the motion, unless the time for filing such a motion is extended for good cause

shown. Otherwise, the objection to the default, response, answer, or objection is waived. See D.

Kan. Rule 37.1(b).



                                                  9
      Case 2:18-cv-02340-CM-KGS Document 18 Filed 10/30/18 Page 10 of 11




       h.    To avoid the filing of unnecessary motions, the court encourages the parties to utilize

stipulations regarding discovery procedures. However, this does not apply to extensions of time

that interfere with the deadlines to complete all discovery, for the briefing or hearing of a motion,

or for trial. See Fed. R. Civ. P. 29; D. Kan. Rule 6.1(a). Nor does this apply to modifying the

requirements of Fed. R. Civ. P. 26(a)(2) concerning experts’ reports. See D. Kan. Rule 26.4(c).

       i.   The arguments and authorities section of briefs or memoranda submitted must not

exceed 30 pages, absent an order of the court.

4.     Pretrial Conference, Trial, and Other Matters.

       a.      The parties agree that principles of comparative fault do not apply to this case.

       b.   Pursuant to Fed. R. Civ. P. 16(e), a pretrial conference is scheduled for May 29, 2019,

at 10:00 a.m. This pretrial conference will be conducted by telephone unless the judge determines

that the proposed pretrial order is not in the appropriate format or that there are some problems

requiring counsel to appear in person. Participants shall dial in to the conference call at 888-

363-4749, then enter access code 3977627#, and follow the prompts to join the call as a

participant. Unless otherwise notified, the undersigned U.S. Magistrate Judge will conduct the

conference. No later than May 22, 2019, defense counsel must submit the parties’ proposed

pretrial order (formatted in Word or WordPerfect) as an attachment to an e-mail sent to

ksd_sebelius_chambers@ksd.uscourts.gov. The proposed pretrial order must not be filed with the

Clerk’s Office. It must be in the form available on the court’s website:

                       http://www.ksd.uscourts.gov/flex/?fc=9&term=5062

The parties must affix their signatures to the proposed pretrial order according to the procedures

governing multiple signatures set forth in paragraphs II(C) of the Administrative Procedures for

Filing, Signing, and Verifying Pleadings and Papers by Electronic Means in Civil Cases.



                                                 10
      Case 2:18-cv-02340-CM-KGS Document 18 Filed 10/30/18 Page 11 of 11




       c. The parties expect the jury trial of this case to take approximately 4-5 trial days. This

case is set for trial on the court’s docket beginning on February 3, 2020, at 9:00 a.m. Unless

otherwise ordered, this is not a “special” or “No. 1” trial setting. Therefore, during the month

preceding the trial docket setting, counsel should stay in contact with the trial judge’s courtroom

deputy to determine the day of the docket on which trial of the case actually will begin. The trial

setting may be changed only by order of the judge presiding over the trial.

       d. The parties are not prepared to consent to trial by a U.S. Magistrate Judge at this time.

       e.   This court, like the Kansas Supreme Court, has formally adopted the Kansas Bar

Association’s Pillars of Professionalism (2012) as aspirational goals to guide lawyers in their

pursuit of civility, professionalism, and service to the public. Counsel are expected to familiarize

themselves with the Pillars of Professionalism and conduct themselves accordingly when

litigating cases in this court. The Pillars of Professionalism are available on this court’s website:

                     http://www.ksd.uscourts.gov/pillars-of-professionalism/

       This scheduling order will not be modified except by leave of court upon a showing of

good cause.

       IT IS SO ORDERED.

       Dated this 29th day of October, 2018, at Topeka, Kansas.



                                              s/ K. Gary Sebelius
                                              K. Gary Sebelius
                                              U.S. Magistrate Judge




                                                 11
